Citation Nr: 0109718	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from February 6, 1996 
to December 16, 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted a 100 percent rating for 
PTSD, effective from December 17, 1998.  The veteran appealed 
for an earlier effective date for the 100 percent evaluation.  
However, in reviewing the record, the Board finds that the 
veteran's personal hearing testimony at an RO hearing in 
April 1996 constitutes a timely Notice of Disagreement to the 
RO's March 1996 decision denying a rating in excess of 30 
percent for PTSD, and, after a Statement of the Case was 
issued, the veteran perfected that a appeal by submitting a 
Substantive Appeal.  38 C.F.R. § 20, 20.201, 20.202, 20.203, 
20.300, 20.301, 20.302 (2000).  The December 1998 RO decision 
also granted service connection and assigned a separate zero 
percent rating for polysubstance and alcohol dependence, 
effective from December 30, 1993.  As the RO granted a 100 
percent rating for PTSD during this appeal, effective from 
December 17, 1998, and since the veteran has not appealed the 
zero percent rating for his service-connected polysubstance 
and alcohol dependence, the sole issue that remains in 
appellate status is entitlement to a rating in excess of 30 
percent for PTSD, from February 6, 1996 to December 16, 1998.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  From February 7, 1996 to December 16, 1998, the veteran's 
PTSD was manifested by severe social and industrial 
impairment; it was not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; nor 
was it productive of total social and industrial impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no more 
than 70 percent, from February 6, 1996 to December 16, 1998, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board does not know of any 
additional relevant evidence dated during the period of time 
in question which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board also finds that requirements regarding 
notice which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statements of the case which were provided to the veteran by 
the RO.

In general, disability evaluations are determined by applying 
the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(2000).  The Board attempts to determine the extent to which 
the veteran's service-connected disabilities adversely affect 
his ability to function under the ordinary conditions of 
daily life, and the assigned evaluations are based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board has evaluated 
the veteran's service-connected PTSD under the old criteria 
prior to November 7, 1996, and under both the old and the new 
criteria from November 7, 1996.

Under the criteria in effect before November 7, 1996, a 30 
percent evaluation was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  A total rating required total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior, 
and the veteran must have been demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Under the criteria in effect as of November 7, 1996, a 30 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation for PTSD causing occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9411 
(2000).

An RO decision in February 1989 granted service connection 
and assigned a 10 percent rating for the veteran's PTSD.  An 
RO decision in September 1993 increased that rating to 30 
percent, effective from November 13, 1992.  As noted in the 
introduction to this decision, after a VA psychiatric 
examination of the veteran in February 1996, the RO issued a 
decision in March 1996 which continued the 30 percent rating.  
The veteran appealed that decision and, during this appeal, 
the RO granted an increased rating to 100 percent for PTSD, 
effective from the date of a VA psychiatric examination 
performed on December 17, 1998.  (The RO also granted service 
connection and assigned a zero percent rating for the 
veteran's polysubstance and alcohol dependence, effective 
from December 20, 1993; the veteran did not appeal the zero 
percent rating.)

Upon a VA psychiatric examination in February 1996, it was 
noted that the veteran had been separated from his wife for 
more than 20 years, and had been unemployed for many years.  
It was also noted that he had spent more than a year in 
prison for possession of narcotics, and he was wearing an 
electronic ankle bracelet to monitor his movements.  He 
reported that he had trouble sleeping and maintaining his 
temper, and he had no friends.  He said that he wanted to 
work, but no one would hire him.  The examination's objective 
findings reveal that the veteran was cooperative, adequately 
groomed, and he had no motor behavioral abnormalities during 
the interview.  His mood was depressed and his affect 
blunted.  He denied any suicidal or homicidal ideation.  He 
was alert and oriented times three.  The examiner indicated 
that the veteran's recent and remote memory were intact, 
although his insight and judgment were poor.  He presented 
signs and symptoms or PTSD, and the examiner stated that the 
substance abuse did not appear to be secondary to the PTSD.  
The examiner diagnosed heroin, alcohol, and cocaine 
dependency, along with PTSD and dysthymic disorder.

The veteran testified at an RO hearing in April 1996 about 
his PTSD evaluation.  The hearing transcript constitutes a 
timely notice of disagreement with the March 1996 rating 
decision.  The veteran said that he used drugs and alcohol to 
calm his nerves, and that he had flashbacks and nightmares 
about his experiences in the Republic of Vietnam.  He also 
described symptoms of hypervigilance and nightsweats.  He had 
held about 20 jobs since Vietnam, but was usually dismissed 
for inability to socialize and for drinking alcohol.  He 
wanted to obtain employment as a laborer or factory worker.  
The veteran also said that he had depression and he often 
thought about his experiences in Vietnam.

At a VA examination in October 1997, the veteran said that he 
had been in jail several times.  He had not been employed and 
said that he could not find work.  He had applied "a couple 
of times" at a warehouse and a factory but was not hired.  
He continued the use of alcohol, heroin, and cocaine 
regularly.  He said that he was depressed, but he was 
oriented times three and spoke in a soft monotone.  He 
smelled of alcohol.  The veteran denied problems with 
confusion, hallucinations, and disorientation, and his 
thinking was logical and goal-oriented.  He had intrusive 
recollections and flashbacks of the war.  His affect was 
flat.  The examiner diagnosed polysubstance abuse and PTSD, 
chronic, with very strong depressive features.  

The veteran has participated in a number of full time drug 
rehabilitation programs in recent years.  The record reflects 
that he was a patient at various times in April 1997, July 
1997, September 1997, and November 1997.  His therapists 
reported that the veteran had Global Assessment of 
Functioning (GAF) scores during his admissions as low as 40, 
but his GAF scores on discharge were as high as 70.  The 
veteran was again in a detoxification program in April 1998.  
The transcriptions show that the veteran sought treatment for 
his drug addictions and for his PTSD symptoms.

A June 1998 VA examination report shows that the veteran was 
on a methadone program for the heroine addiction at that 
time.  He said that he usually slept all day, but he could 
not sleep at night, and he had nightmares.  He reported 
feelings of isolation and social withdrawal.  He had thoughts 
of suicide but no plans to act on them.  There were intrusive 
thoughts, but no delusions associated with the PTSD, and his 
thought process was again noted to be logical and goal 
directed.  There was no memory loss, obsessive or ritualistic 
behavior, and his rate of speech was normal.  The examiner 
said that there were no panic attacks.  Moderate to severe 
PTSD was diagnosed, along with the polysubstance dependence 
and a GAF of 48.  According to an addendum to the report, 
PTSD contributed about 60 to 70 percent of the disability, 
with the polysubstance dependence making up the remainder.  
The June 1998 VA examination report is the last evidence of 
record from February 1996 to December 1998.
The Board must now determine whether the veteran is entitled 
to an evaluation in excess of 30 percent for PTSD from 
February 6, 1996 to December 16, 1998. According to hospital 
discharge summaries, the veteran had GAF scores as high as 70 
when he was released from therapy rehabilitation sessions.  
Thus, it is apparent that the detoxification programs 
elicited some significant therapeutic results.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), a GAF score of 61 to 70 shows some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  However, the psychiatrist who 
examined the veteran in October 1997 observed that the 
veteran had been unemployable for the past decade and that 
the proportion of his unemployment problems, and his 
diminished adaptive capacity more generally from co-existing 
alcohol and drug problems could not be reliably determined.  
Thus, it is apparent that the psychiatrist was unable to 
disassociate the veteran's PTSD and polysubstance abuse 
symptomatology.  (As noted above, service connection was 
eventually granted for polysubstance and alcohol abuse, 
although the zero percent rating for such has not been 
appealed by the veteran.)  Hospital discharge summaries show 
recurrent hospitalizations in 1997 and 1998 for alcohol and 
drug detoxification, and while there was generally marked 
improvement in the veteran's mental status during these brief 
hospitalizations after he was detoxified from drugs and 
alcohol, the October 1997 and June 1998 VA psychiatric 
examinations resulted in GAF scores of 45 and 48, 
respectively. 

The Board finds that the relevant medical evidence does not 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene,  difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or the inability to establish and maintain 
effective relationships.  However, it is the Board's judgment 
that the criteria for rating mental disorders in effect prior 
to November 7, 1996 are more beneficial to the veteran.  
Karnas, supra.  The Board finds that the disability picture 
attributable to the veteran's PTSD was consistent with severe 
social and industrial impairment during the period of time in 
question.  Thus, an increased rating to 70 percent for PTSD, 
from February 6, 1996 to December 16, 1998, is warranted, 
under the former rating criteria.  38 C.F.R. § 4.132, Code 
9411.  However, PTSD was not manifested by total social and 
industrial impairment during this time.  In support of this 
conclusion, the Board again points to the hospital discharge 
summaries, which noted GAF score of 70 after only brief 
periods of hospitalization for alcohol and drugs.  The GAF 
scores following the two compensation examinations in 1997 
and 1998 do not support a finding of total impairment, nor do 
the findings show total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411 (2000).  

The Board finds that, while increased rating to 70 percent 
for PTSD is warranted, from February 6, 1996 to December 16, 
1998, the preponderance of the evidence is against a rating 
in excess of 70 percent for PTSD during the same period of 
time. 











ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 70 percent 
for PTSD, from February 6, 1996 to December 16, 1998, is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

